WASHINGTON, Circuit Justice
(charging jury). This is an action of trover and conversion, the ground of which is, property in the plaintiff in the goods claimed, and a conversion by the defendant. The evidence, to establish *716the right of the plaintiff to the goods,brought in the Messenger, and delivered to the defendant, is very contradictory. It is essential to the plaintiff’s recovery, that he should satisfy you upon this point. It appears, that other •coffee than that belonging to the plaintiff, was shipped from the cape; that the marks upon the packages of the plaintiff’s coffee, were different from those which appeared on the packages entered at the custom house at Philadelphia. It therefore becomes highly important, that you should carefully examine the evidence; and, unless you are satisfied, that the plaintiff has established his right of property, in the very coffee delivered to the defendant, your verdict must be for the defendant. But, if you should be of opinion, that the plaintiff has proved ownership in that identical coffee, delivered to defendant, then we are of opinion, that the condemnation at the Mole did not affect it. A condemnation of neutral property, by an' unauthorized tribunal, is not to be regarded by the •courts of other nations. It is contended, that, prima facie, the council of prizes at the Mole, is to be considered as a legitimate court. I admit, that, where we find a condemnation by a foreign court, of the origin of which we are not informed; we ought to presume it a legitimate tribunal. But, when the source of its authority and constitution is stated, we ought to examine it; and, if it be contrary to the usual mode of constituting courts, it •shifts the burden of proof upon the party who would support the condemnation; particularly as It is more easy to prove the legitimacy of the court, than to disprove it. We know, that the appointment of courts is, in all civilized countries, by the sovereign power. This, however, may be lodged by the sovereign, in a subordinate civil officer; nay, in a military commander, if the sovereign so chooses. But, this latter mode is so unusual, that, when we hear of a court being constituted by a military commander; and, particularly where it is not clear, that he was, at the time, commander-in-chief, it destroys the presumption of its legality; so as to require the party, who would support the condemnation, to show that the court was instituted by lawful authority. The court being agreed upon this point, we think it unnecessary to decide the other objections to this sentence.3
NOTE. If the question be, whether there has been a legal condemnation, to alter the property in a suit or claim, by the former British owner, it can only be made in the prize court, to decide whether she had become legal prize, and whether the property had been altered or not. 2 Brown, Civ. & Adm. Law. 214; 2 C. Rob. Adm. 239. In page 129 et seq., this author, Brown, is clear upon the points, that, in such a case, the question belongs exclusively to the provincial court. If the taking be not as prize, action, to repair the damage, may be at law; aliter, if taken as prize. Doug. 593; 4 Term R. 390. The prize jurisdieti&n does not depend on locality, but on the subject matter. 2 Brown. Civ. & Adm. Law. 222. If the subject matter be prize, it excludes the common law courts. Id. 225.
The jury found for the plaintiff.

 I can meet with no cases at all applicable to this point; but. upon principle. I think the distinction is correct. Marsh. 289, says “that the court, in which the sentence was pronounced, must appear to have been lawfully constituted, and of competent jurisdiction.”